Citation Nr: 1713203	
Decision Date: 04/11/17    Archive Date: 04/26/17

DOCKET NO.  12-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Marc Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a May 1986 rating decision, the RO denied entitlement to service connection for tinnitus; the Veteran did not appeal and the decision became final in May 1987.

2. Evidence received since the May 1986 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

3. It is at least as likely as not that tinnitus had its onset in service. 



CONCLUSIONS OF LAW

1.  The May 1986 rating decision is final with respect to the Veteran's claim to establish service connection for tinnitus. 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. Evidence received to reopen the claim of entitlement to service connection for tinnitus is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting in full the benefits sought on appeal with respect to the Veteran's claims to reopen entitlement to service connection for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A.§5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence does not need to address each previously unproven element of a claim to be sufficient to reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus. The claim was previously denied on the basis that there was no evidence of tinnitus during active service, and that there was no evidence that currently manifested tinnitus was the result of active service. Evidentiary submissions received since the May 1986 final rating decision include the Veteran's testimony before the undersigned Judge. In particular, the Veteran testified in January 2017 that he fell off a tank while on active service and experienced ringing in his ears and that these symptoms have been continuously present. 

Accordingly, the Board finds that the Veteran's testimony as to the onset of his tinnitus and the continuity of symptomology from then to the present constitutes new and material evidence. In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record. Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  The petition to reopen the claim for entitlement to service connection for tinnitus is granted.

III. Service Connection for Tinnitus 

The Veteran claims service connection for tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Court of Appeals for Veterans Claims has held in a recent decision that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258 (2015).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003). For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). 

At the outset, the Board finds that the Veteran has a current tinnitus disability. The May 2008 VA examination reflects an active history of tinnitus. The Veteran has also testified to unbearable ringing in his ears and that he has tinnitus. See January 2017 Board Hearing Transcript at page 6. 

With respect to in-service-incurrence, the Veteran has asserted that his tinnitus began during service. While the Board finds that there is no reference to tinnitus in the Veteran's service treatment records, the Veteran testified in January 2017 that he fell off a military tank while on active service and experienced ringing in his ears and that these symptoms have been continuously present.  The Veteran is competent to report events that occurred during service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence. See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

In addition, the Veteran was afforded a VA examination in March 1986 and the examiner diagnosed constant tinnitus. Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible

The law mandates resolving all reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Alemany v. Brown, 9 Vet. App. 518   (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology." Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

In view of the aforementioned holding in Fountain, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus. Fountain, supra; 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


